Sales Report:Supplement No. 95 dated Dec 10, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 416321 This series of Notes was issued and sold upon the funding of the borrower loan #39886, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,000.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.7% Auction start date: Dec-01-2009 Auction end date: Dec-08-2009 Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 39.15% Starting monthly payment: $45.24 Final lender yield: 19.29% Final borrower rate/APR: 20.29% / 24.08% Final monthly payment: $37.31 Auction yield range: 14.20% - 34.00% Estimated loss impact: 15.56% Lender servicing fee: 1.00% Estimated return: 3.73% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Sep-2002 Debt/Income ratio: Not calculated Credit score: 600-619 (Nov-2009) Current / open credit lines: 10 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 36 Length of status: 0y 4m Amount delinquent: $0 Revolving credit balance: $17,528 Occupation: Attorney Public records last 12m / 10y: 0/ 0 Bankcard utilization: 85% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 4 Screen name: lizzibeth Borrower's state: Virginia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 18 ( 100% ) 600-619 (Latest) Principal borrowed: $1,500.00 < mo. late: 0 ( 0% ) 680-699 (Jul-2009) 620-639 (Apr-2008) Principal balance: $872.85 1+ mo. late: 0 ( 0% ) Total payments billed: 18 Description ReFi Prosper loan for lower rate Purpose of loan:This loan will be used refinance an existing Prosper loan.? Since I got the loan, I've graduated from law school and?have gotten a job with a take-home of about $3,000 per month.? I'm hoping that in light of this, I can get a lower interest rate.My financial situation:I am a good candidate for this loan because I've never missed a payment.? I've been living on a budget since college, and am currently making the monthly payments for a higher interest rates. I can continue to make them, but my husband and I would be more comfortable with a small monthly payment (wouldn't everyone?).Other bills/expenses:- Car (insurance and gas): $200 - Housing (including utilities): $1300- Debt (credit card, student loans): $600- Food: $300All other expenses can be cut if they need to be to pay down debt.I'm starting this high, because my credit score isn't great, but even if funded at this interest rate, my monthly payment would be lower because the loan is for a less amount.? I'm hoping that the bidding will go down, but even if it doesn't, it will still result in a lower montly payment, which I can handle. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers Q: How low does the rate need to go for you to take the loan? - ideal-value A: Although I would prefer the rate go as low as possible, I'm being realistic about my credit score, and the fact that the interest rate will have to be a little higher than I would like. Even the higher interest rate would result in an over-all lower monthly payment, so I will take the loan at the current rate. (Dec-07-2009) 1 question & answer Information in Questions and Answers is not verified Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) Leshan $33.33 $33.33 12/7/2009 10:19:54 AM Stingray8a $25.00 $25.00 12/7/2009 9:37:56 PM nurat $49.92 $49.92 12/8/2009 11:30:59 AM MSCG $44.67 $44.67 12/8/2009 11:57:05 AM lnrn $33.48 $33.48 12/8/2009 12:29:11 PM gpuck $25.00 $25.00 12/8/2009 3:18:32 PM fireferd $100.00 $100.00 12/8/2009 2:32:21 PM sevenbridges $131.09 $131.09 12/8/2009 3:51:06 PM jybank $25.00 $6.55 12/8/2009 2:54:56 PM 113121 $25.00 $25.00 12/8/2009 3:56:30 PM Kash2010lu $25.00 $25.00 12/7/2009 6:05:25 PM carrinel $49.00 $49.00 12/8/2009 5:44:46 AM Feyenoord $26.96 $26.96 12/8/2009 9:51:38 AM rockhound84 $50.00 $50.00 12/8/2009 11:51:47 AM TakeCare $50.00 $50.00 12/8/2009 12:35:03 PM Astyanax $25.00 $25.00 12/8/2009 12:36:16 PM SkinnyFish $25.00 $25.00 12/8/2009 2:53:36 PM interloode $50.00 $50.00 12/8/2009 3:39:36 PM Champion_Lending $25.00 $25.00 12/8/2009 2:31:40 PM SkinnyFish $25.00 $25.00 12/8/2009 3:47:27 PM farchoir $25.00 $25.00 12/8/2009 2:33:47 PM melito75 $25.00 $25.00 12/8/2009 3:53:27 PM kinetic-social $25.00 $25.00 12/8/2009 3:57:10 PM SkinnyFish $25.00 $25.00 12/8/2009 2:54:21 PM Lear31 $25.00 $25.00 12/8/2009 3:19:59 PM JGuide $50.00 $50.00 12/8/2009 3:27:50 PM 26 bids Borrower Payment Dependent Notes Series 435417 This series of Notes was issued and sold upon the funding of the borrower loan #39839, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Auction start date: Nov-30-2009 Auction end date: Dec-07-2009 Starting lender yield: 20.17% Starting borrower rate/APR: 21.17% / 24.98% Starting monthly payment: $37.76 Final lender yield: 18.00% Final borrower rate/APR: 19.00% / 22.76% Final monthly payment: $36.66 Auction yield range: 8.20% - 20.17% Estimated loss impact: 6.92% Lender servicing fee: 1.00% Estimated return: 11.08% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Jun-1995 Debt/Income ratio: 26% Credit score: 660-679 (Nov-2009) Current / open credit lines: 11 / 11 Employment status: Full-time employee Now delinquent: 1 Total credit lines: 13 Length of status: 0y 8m Amount delinquent: $1,274 Revolving credit balance: $27,413 Occupation: Analyst Public records last 12m / 10y: 0/ 0 Bankcard utilization: 87% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: friendly-contract2 Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Car Repairs Needed Purpose of loan:This loan will be used to? My financial situation:I am a good candidate for this loan because?
